In a medical malpractice action, defendants Sloan Kettering Institute for Cancer Research and Memorial Hospital for Cancer and Allied Diseases appeal from an order of the Supreme Court, Putnam County, dated April 18, 1978, which *902denied their motion to amend their answer to assert the affirmative defense of "charitable immunity.” Order affirmed, with $50 costs and disbursements, upon the opinion of Mr. Justice Rubenfeld. We add that reliance on earlier decisions has little place in the field of torts. Therefore, appellants cannot rationally argue that the hospital’s standard of care or scope of its insurance coverage was influenced by reliance on the belief that the concept of charitable immunity was to be continued (see Dalton v St. Luke's Catholic Church, 27 NJ 22; Cummings v Greenhouse, 77 Misc 2d 733; Lawrence-Cedarhurst Bank v Ruth, 162 Misc 82). We particularly note and agree with Special Term’s comment that even prior to Bing v Thunig (2 NY2d 656) "The defense of charitable immunity had already been 'riddled with numerous exceptions and subjected to various qualifications and refinements’ in New York (Bing v Thunig, 2 NY2d at p. 663) and 'the trend * * * throughout the country [had] more and more been away from nonliability’ (id at p. 665). There was, under these circumstances, no basis for any great reliance on a continuation of the prior rule.” Titone, J. P., O’Connor, Margett and Martuscello, JJ., concur.